DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/17/2022 is acknowledged.  The traversal is on the ground(s) that the same search would be involved in searching all of the inventions and there is no serious burden of searching all of the inventions.  This is not found persuasive because the other inventions require mandatory searching of other classes which is unduly burdensome on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the dairy-derived ingredient" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant can consider stating "the at least one dairy-derived ingredient”.
Claim 4 recites the limitation "the high-potency sweetening ingredient" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant can consider stating "the at least one high-potency sweetening ingredient".
Claim 5 recites the limitation "the flavor-balancing ingredient" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant can consider stating "the at least one flavor-balancing ingredient".
Claim 6 recites the limitation "the grain hull ingredient" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant can consider stating "the at least one grain hull ingredient".
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 5,433,965) in view of Viktorovna et al. (RU 2583698).
The claims are not interpreted wherein an entire composition includes a dairy sugar substitute.  The claims are interpreted as a dairy sugar substitute can be incorporated into a greater composition.
Regarding Claim 1, Fischer (‘965) teaches a dairy sugar substitute (See Abs., col. 1, l. 9+, col. 2, l. 29+, col. 17, Example 6 where the sugar substitute is incorporated into a sugar cookie recipe, milk, milk shakes consumable with non-calorie sweetness consumable for diabetes patients.) comprising: at least one dairy-derived ingredient (See col. 2, l. 29+, col. 11, l. 20+, col. 17, Example 6, including dairy/whey protein incorporated into milk, milk shakes.), at least one high-potency sweetening ingredient (See col. l. 33 where Luo Han Guo powder is provided in a composition; col. 4, l. 20+ wherein a Luo Han Guo sweet juice or concentrated juice, puree or serum, other juices of the Cucurbitaceae family which contain at least 0.01% sweet triterpene glycosides or mogrosides; preferably the juices will contain more than 0.1% to about 15% mogrosides, preferably mogroside V, mogroside IV, siamenoside and mixtures thereof; wherein these as sweet juices can be concentrated but are mostly used as a single strength juice or as dry powders.) and at least one flavor-balancing ingredient (See col. 17, ll. 31-32, caramel and vanilla flavor.), however, fails to expressly disclose the amounts.
Regarding, the amounts of each ingredient, Applicant does not claim a composition that consists of only 3 ingredients with ingredients totaling 100% and the total mass being 100% by weight or the total number of ingredients being 10 or 100 or 1,000 ingredients and the total mass of the 3 ingredients being 1% or any value up to 100%.
Regarding the at least one dairy-derived ingredient, Viktorovna (‘698) teaches a similar sugar cookie formulation as taught by Fischer (‘965) wherein dairy flour component is incorporated in significantly large amounts of the total incorporated composition of 22% based on the overall weight of the recipe (See p. 3, l. 2+ and Claims.).
Since Applicant’s claims are very broad and do not limit the number and amounts of ingredients that can be deemed part of a dairy sugar substitute, it would have been reasonably foreseeable at the time of filing and within the skill set and obvious to a person having ordinary skill in the art that one would look to incorporating high-potency sweetening ingredient and flavor-balancing ingredient together with dairy-derived ingredient in significantly high amounts, including the claimed amount, as taught by Viktorovna (‘698) at the time of filing to incorporate any amount of dairy-derived ingredient, including the amount claimed, in a larger sugar cookie recipe that satisfies the preference and requirements of a user.
Regarding the high-potency sweetening ingredient and flavor-balancing ingredient Fischer (‘965) teaches the same ingredients as claimed.  Since Applicant’s claims are very broad and do not limit the number and amounts of ingredients that can be deemed part of a dairy sugar substitute, it would have been foreseeable, within the skill set to a person having ordinary skill in the art with Fischer (‘965) and Viktorovna (‘698) before them at the time of filing to incorporate and arbitrarily deem what is and is not the substitute in any amount of high-potency sweetening ingredient and flavor-balancing ingredient, including the amount claimed that can be part of a larger sugar cookie recipe that satisfies the preference and requirements of a user.
Regarding Claim 3, Fischer (‘965) teaches a dairy sugar substitute discussed above, however, fails to expressly disclose wherein the dairy-derived ingredient a dried whey protein (See col. 17, Example 6.).
Regarding Claim 4, Fischer (‘965) teaches wherein the high-potency sweetening ingredient is at least one of Siraitia grosvenorii derived substance, a monk fruit extract having mogroside v, a mogroside (See col. 17, l. 33+ where Luo Han Guo powder is provided in a composition; col. 4, l. 20+ wherein a Luo Han Guo sweet juice or concentrated juice, puree or serum, other juices of the Cucurbitaceae family which contain at least 0.01% sweet triterpene glycosides or mogrosides. Preferably the juices will contain more than 0.1% to about 15% mogrosides, preferably mogroside V, mogroside IV, siamenoside and mixtures thereof; wherein these as sweet juices can be concentrated but are mostly used as a single strength juice or as dry powders.).
Regarding Claim 5, Fischer (‘965) teaches a dairy sugar substitute discussed above, however, fails to expressly disclose wherein the flavor-balancing ingredient is at least one of Vanilla planifolia derived substance, a natural vanillin (See col. 17, ll. 31-32, vanilla flavor.).
Regarding Claim 8, Fischer (‘965) teaches a dairy sugar substitute discussed above, however, fails to expressly disclose substantially devoid of a sugar alcohol (See Example 6; no sugar alcohols are added.).
Regarding Claim 9, Fischer (‘965) teaches substantially devoid of an artificial or synthetic sweetener (See col. 2, ll. 49-54.).
Regarding Claim 10, Fischer (‘965) teaches a dairy sugar substitute discussed above, however, fails to expressly disclose substantially devoid of a steviol glycoside or substantially devoid of an isolated form of Rebaudioside A (See Example 6; where no steviol glycoside or Rebaudioside A are added.).
Regarding Claim 11, Fischer (‘965) teaches a dairy sugar substitute discussed above, however, fails to expressly disclose having a glycemic response of about 35.
It would have been obvious and reasonably foreseeable that Fischer’s (‘965) substitute would have a glycemic response as claimed as the composition is the same.
Claims 2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 5,433,965) in view of Viktorovna et al. (RU 2583698) and Tsantir et al. (US 3,767,423).
Regarding Claim 2, Fischer (‘965) teaches a dairy sugar substitute discussed above, however, fails to expressly disclose further comprising at least one grain hull ingredient.
Tsantir (‘423) teaches incorporating grain hulls (See Abs., col. 1., l. 35, col. 2, l. 31+.) into bake products similar to those as taught by Fischer (‘965) and Viktorovna (‘698) for the purpose of providing a baked product with reduced calorie content as compared to similar compositions that do not include hulls (See col. 2, l. 3+.).
It would have been reasonably foreseeable to a person having ordinary skill in the art at the time of filing that if one were interested in providing a food with reduced calories as is a stated objective of Fischer (‘965) that one would look to Tsantir (‘423) which teaches incorporating low calorie hulls into a baked product similar as taught by Fischer (‘965).
Regarding Claim 6, Fischer (‘965) teaches a dairy sugar substitute discussed above, however, fails to expressly disclose wherein the grain hull ingredient is at least one of rice hulls, medium roasted peanut shells, barley hulls, wheat hulls, dried grounded corncob, or dried grounded sugar cane husks.
Tsantir (‘423) teaches incorporating rice hulls (See Abs., col. 1., l. 35, col. 2, l. 31+.) into bake products similar to those as taught by Fischer (‘965) and Viktorovna (‘698) for the purpose of providing a baked product with reduced calorie content as compared to similar compositions that do not include hulls (See col. 2, l. 3+.).
It would have been reasonably foreseeable to a person having ordinary skill in the art at the time of filing that if one were interested in providing a food with reduced calories as is a stated objective of Fischer (‘965) that one would look to Tsantir (‘423) which teaches incorporating low calorie rice hulls into a baked product similar as taught by Fischer (‘965).
Regarding Claim 7, Fischer (‘965) teaches a dairy sugar substitute discussed above, however, fails to expressly disclose wherein the grain hull ingredient is in an amount of about 0.5% to about 2% by weight.
Tsantir (‘423) teaches incorporating rice hulls with no lower limit in amount (See col. 3, l. 3+.) into bake products similar to those as taught by Fischer (‘965) and Viktorovna (‘698) for the purpose of providing a baked product with reduced calorie content as compared to similar compositions that do not include hulls (See col. 2, l. 3+.).
Since Applicant’s claims are very broad and do not limit the number and amounts of ingredients that can be deemed part of a dairy sugar substitute, it would have been within the skill set and obvious to a person having ordinary skill in the art with Fischer (‘965), Viktorovna (‘698) and Tsantir (‘423)  before them at the time of filing to incorporate any amount of hulls, including the amount claimed that can be part of a larger sugar cookie recipe that satisfies the preference and requirements of a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	May 18, 2022